     6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,

                               Plaintiff,

v.                                                           Case No. 19-CV-215-JFH-SPS

JOE ALLBAUGH, et al.,

                               Defendants.

                                    OPINION AND ORDER

         Plaintiff is a pro se probationer in the custody of the Oklahoma Department of Corrections

(“DOC”). He was incarcerated at Davis Correctional Facility (“DCF”) in Holdenville, Oklahoma,

from January 25, 2017, until he was transferred to Oklahoma State Penitentiary (“OSP”) in

McAlester, Oklahoma, on or about September 6, 2018 [Dkt. No. 73 at 5]. He brought this action

under the authority of 42 U.S.C. § 1983, seeking monetary and injunctive relief for alleged

constitutional violations during his incarceration. The remaining defendants are Joe Allbaugh,

Former DOC Director, and the following DCF Officials (“DCF Defendants”): James Yates,

Warden; Ernesto Martinez, Unit Manager; Mark Gentry, Assistant Warden; FNU A. Perez, Deputy

Warden; Terry Underwood, Grievance/ Misconduct Coordinator; Glenn Robinson, Disciplinary

Hearing Officer; Brandi Sipes, Correctional Counselor; Key Key, Disciplinary Coordinator; FNU

D. Berry, Correctional Counselor; FNU Earnest, Correctional Officer; Keith Brown, Chief of

Security; FNU Bailey, Case Manager; and FNU Peltier, Senior Officer. The Court has before it

for consideration Plaintiff’s amended complaint [Dkt. No. 13]; special reports prepared by

Defendant Allbaugh [Dkt. No. 71] and the DCF Defendants [Dkt. No. 73] at the direction of the



                                                 1
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 2 of 20




Court, in accordance with Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978); the defendants’

motions to dismiss [Dkt. Nos. 72, 74); and Plaintiff’s response to the motions [Dkt. No. 76].

Plaintiff’s Allegations

       Plaintiff’s amended complaint is difficult to read and understand, however, he apparently

is alleging the following violations of his constitutional rights by DOC and DCF officials:

       Claim 1: Plaintiff claims his First and Fourteenth Amendment rights were violated. After

he filed several prison grievances and a civil action, he was charged with false misconducts and

was not given impartial disciplinary officers or hearings. He also allegedly was deprived of

cleaning supplies, pens, paper, and copies, and he was unable to meet deadlines. In addition, he

claims he was held in permanent disciplinary segregation and transferred to higher security. These

incidents allegedly occurred at DCF Fox Unit from September 2017 to September 2018. [Dkt.

No. 13 at 5].

       Claim 2: Plaintiff claims his Eighth Amendment rights were violated by the denial of

cleaning supplies and hygiene items while he was confined in a dirty cell in the DCF Fox Unit.

These incidents allegedly occurred from September 2017 to September 2018. Id.

       Claim 3: Plaintiff asserts his Eighth Amendment rights and his “conspiracy against” rights

were violated at DCF in January 2018. He allegedly was sprayed with pepper spray after Officer

Proctor called him a child molester where other inmates could hear. Officers Proctor and Epperly

also allegedly filed false reports against him, and he was found guilty of the misconducts. Plaintiff

further claims the defendants failed to protect him. Id. at 6.

       Claim 4: Plaintiff claims his Eighth Amendment and “conspiracy against” rights were




                                                  2
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 3 of 20




violated at DCF when officers tried to force him into a cell with a cellmate whom Plaintiff feared.

In an attempt to cover up the placement, Plaintiff was sprayed with pepper spray and physical force

was used on him. Plaintiff then was given a misconduct and transferred to OSP, a higher-security

facility. These incidents allegedly occurred between May and September of 2018. Id.

        Claim 5: Plaintiff claims his Eighth Amendment rights were violated by a use of force at

DCF. An officer allegedly overheard Plaintiff’s cellmate yelling at Plaintiff and witnessed an

assault on Plaintiff. When the officer directed the inmates to stop fighting, they did so, but the

officer pepper-sprayed them anyway. Plaintiff did not provide a date of occurrence for this claim.

Id. at 12.

        Claim 6: Plaintiff claims the defendants violated his First, Eighth, and Fourteenth

Amendment rights, and he was subjected to wrongful detention at DCF. The defendants allegedly

made an agreement to keep Plaintiff on the Fox Unit indefinitely through false misconducts.

Plaintiff did not provide a date of occurrence related to this claim. Id.

        Claim 7: The defendants allegedly violated Plaintiff’s First and Fourteenth Amendment

rights at DCF by issuing him three false misconducts and finding him guilty of all three, in

violation of DOC policy and in order to have him transferred to a higher-security facility in

retaliation. His property was confiscated, and Plaintiff was transferred to OSP because of his

assault on an officer. These incidents allegedly occurred from September 3, 2018, to September

6, 2018. Id. at 13.

        Claim 8: Plaintiff alleges his Eighth and Fourteenth Amendment rights were violated at

DCF by his reclassification and denial of access to rehabilitative programs that yield earned credits




                                                  3
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 4 of 20




toward completion of his sentence. Plaintiff was advised either that he was not eligible, or that he

should confer with the unit team. Also, his Requests to Staff were denied or not answered, or he

was denied forms. In OSP maximum security, he was demoted from Earned Credit Level 4. Id.

        Claim 9:      Plaintiff asserts that in August 2018 his First, Eighth, and Fourteenth

Amendment rights were violated at DCF by the defendants’ failure to protect him. Plaintiff

allegedly was ordered to be placed in cells with violent inmates, and he eventually was assaulted.

Officers Proctor and Wyman remained employed after pepper-spraying inmates for unjust causes

and filing false reports. Id. at 14.

        Claim 10: Plaintiff claims that from November 2018 to August 2019, his First, Eighth,

and Fourteenth Amendment rights were violated at DCF and OSP.               He allegedly suffered

intentional or negligent infliction of emotional distress from the overwhelming violations of

constitutional rights and abuse of authority. His mental suffering and resulting physical symptoms

allegedly were so severe that he required mental health medication and therapy. Plaintiff, however,

has not named the defendants who allegedly were responsible for his emotional distress. Id.

        Claim 11:     From November 2018 to August 2019, Plaintiff’s First and Fourteenth

Amendment rights allegedly were violated at DCF and OSP, when Defendants Underwood, Yates,

Perez, and Gentry agreed to deny an emergency or sensitive grievance. Defendants Underwood,

Yates, Perez, Berry, and Gentry, along with Officer Barly, agreed to state that Plaintiff assaulted

an officer in order to transfer Plaintiff to OSP.

Standard of Review

        The pleading standard for all civil actions was articulated in Bell Atl. Corp. v. Twombly,




                                                    4
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 5 of 20




550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid dismissal for

failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present factual allegations,

assumed to be true, that “raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. The complaint also must contain “enough facts to state a claim to relief that is plausible on

its face.” Id. at 570. A court must accept all the well-pleaded allegations of the complaint as true,

even if doubtful in fact, and must construe the allegations in the light most favorable to the plaintiff.

Id. at 555-56. “So, when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief,” the cause of action should be dismissed. Id. at 558.

        A pro se plaintiff’s complaint must be broadly construed under this standard. Erickson v.

Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The generous

construction to be given to the pro se litigant’s allegations, however, “does not relieve the plaintiff

of the burden of alleging sufficient facts on which a recognized legal claim could be based.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro se plaintiff’s various

mistakes or misunderstandings of legal doctrines or procedural requirements, “if a court can

reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it should

do so . . . .” Id. A reviewing court need not accept “mere conclusions characterizing pleaded

facts.” Bryson v. City of Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990); see also Twombly, 550

U.S. at 555. The Court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997). With these standards in mind, the Court turns to the merits of the

defendants’ motions.




                                                   5
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 6 of 20




Defendant Joe Allbaugh

       Former DOC Director Joe Allbaugh has filed a motion to dismiss, alleging among other

things that he did not personally participate in any constitutional violation [Dkt. No. 72]. “Personal

participation is an essential allegation in a § 1983 claim.” Bennett v. Passic, 545 F.2d 1260, 1262-

63 (10th Cir. 1976) (citations omitted). See Henry v. Storey, 658 F.3d 1235, 1241 (10th Cir. 2011)

(“[P]ersonal participation in the specific constitutional violation complained of is essential.”).

Supervisory status by itself is not sufficient to support liability under § 1983. Mitchell v. Maynard,

80 F.3d 1433, 1441 (10th Cir. 1996). See also Polk County v. Dodson, 454 U.S. 312, 325 (1981).

       Plaintiff alleges Defendant Allbaugh violated his constitutional rights when he failed to

respond favorably to Plaintiff’s administrative grievances and when he was involved in Plaintiff’s

retaliatory transfer from DCF to OSP.

       Liability of a supervisor under § 1983 must be predicated on the supervisor’s
       deliberate indifference, rather than mere negligence. Woodward v. City of Worland,
       977 F.2d 1392, 1399 (10th Cir.1992). “[S]upervisory liability requires ‘allegations
       of personal direction or of actual knowledge and acquiescence.’” Id. at 1400
       (quoting Andrews v. City of Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990)).

Langley v. Adams County, 987 F.2d 1473, 1481 (10th Cir. 1983). Furthermore, “a denial of a

grievance, by itself without any connection to the violation of constitutional rights alleged by the

plaintiff, does not establish personal participation under § 1983.” Gallagher v. Shelton, 587 F.3d

1063, 1069 (10th Cir. 2009) (citations omitted).

       Regarding Plaintiff’s conclusory claim of his alleged unconstitutional transfer from DCF

to OSP, “the Due Process Clause . . . [does not] protect a duly convicted prisoner against transfer

from one institution to another within the state prison system.” Meachum v. Fano, 427 U.S. 215,

225 (1976). See also Olim v. Wakinekona, 461 U.S. 238, 245-46 (1983) (holding that an inmate


                                                   6
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 7 of 20




“has no justifiable expectation that he will be incarcerated in any particular prison within a State”).

       After careful review, the Court concludes that Defendant Allbaugh’s motion to dismiss

[Dkt. No. 72] should be GRANTED for Plaintiff’s failure to establish Allbaugh’s personal

participation in the alleged constitutional violations.

DCF Defendants

       The DCF Defendants allege, among other things, that Plaintiff failed to exhaust the

administrative remedies for any of his claims against them. “No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). Inmates are required to exhaust available

administrative remedies, and suits filed before the exhaustion requirement is met must be

dismissed. Booth v. Churner, 532 U.S. 731, 740-41 (2001); Yousef v. Reno, 254 F.3d 1214, 1216

n.1 (10th Cir. 2001). “An inmate who begins the grievance process but does not complete it is

barred from pursuing a § 1983 claim under PLRA for failure to exhaust his administrative

remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002) (citation omitted). In

deciding a motion to dismiss based on nonexhaustion, the Court can consider the administrative

materials submitted by the parties. See Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1212

(10th Cir. 2003), abrogated in part on other grounds, Jones v. Bock, 549 U.S. 199 (2007).

       According to DOC Offender Grievance Process OP-090124, an inmate first must attempt

to resolve his complaint informally by communicating with staff within three days of the incident.

If that is unsuccessful, he may submit a Request to Staff (“RTS”) to the appropriate staff member




                                                  7
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 8 of 20




within seven calendar days of the incident, alleging only one issue or incident per form. If the

offender does not receive a response to his RTS within 30 calendar days of submission, he may

submit a grievance to the reviewing authority, asserting only the issue of the lack of response to

the RTS. If the complaint is not resolved after the response to the RTS, the offender then may file

a grievance, attaching the RTS with the response from the staff member. If the grievance also

does not resolve the issue, the inmate may appeal to the DOC Administrative Review Authority

(ARA), Personal Identity ARA, or Medical ARA, whichever is appropriate. The administrative

process is exhausted only after all of these steps have been taken. [Dkt No. 74-1 at 7-15; Dkt. No.

74-2 at 7-16].

       This policy also instructs that if the inmate does not follow instructions as explained in the

policy provision and on the grievance forms, the grievance may be returned to him unanswered

for proper completion. If the inmate is allowed to resubmit the grievance, he must properly

resubmit the grievance within 10 calendar days of receipt. [Dkt. No. 74-1 at 12; Dkt. No. 74-2 at

12]. The continued failure to follow instructions may result in restrictions being imposed on the

inmate. [Dkt. No. 74-1 at 18; Dkt. No. 74-2 at 18].

       The DOC Grievance Policy also outlines the proper process for filing emergency or

sensitive grievances. Grievances may be submitted directly to the reviewing authority without

using the informal resolution process when the complaint is of a sensitive nature or when

substantial risk of personal injury, sexual assault, or other irreparable harm exists. The policy

defines an emergency grievance as “one in which the complainant alleges irreparable harm or

personal injury will occur and which the grievance process will be unable to address in a timely,




                                                 8
  6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 9 of 20




preventive manner.” The word “emergency” must be written at the top of the grievance before

submission. The policy also directs that upon receipt of a grievance marked “emergency” or

“sensitive,” the reviewing authority will have 24 hours to determine if it is in fact an emergency

or sensitive grievance. If so, an expedited review will be conducted, and a response provided to

the inmate within 48 hours of receipt, excluding weekends and holidays. [Dkt. No. 74-1 at 16-17;

Dkt. No. 74-2 at 16-17]. The DCF Defendants assert that if the submission is determined not to

be of an emergency nature, it will be returned unanswered, and the inmate will be notified that he

must utilize the standard process.

       The DCF Defendants have submitted an affidavit by Terry Underwood, the DCF Grievance

Coordinator. Ms. Underwood states that she made a diligent search of the facility’s grievance

records related to Plaintiff, some of which are illegible or difficult to decipher. To the best of her

ability to review, however, Plaintiff’s grievance allegations appear to concern issues of “false

misconducts, conditions of confinement, retaliation for filing grievances and lawsuits, failure to

review and consider video, excessive force, retaliation, and restricted access to the law library.”

[Dkt. No. 74-4 at 2-3]. Although Plaintiff had accesses to the administrative remedies process, he

repeatedly failed to follow it properly. Id. at 12. “None of his grievance submissions during the

applicable time period were properly prepared, submitted, and appealed through the DOC

Administrative Review Authority for exhaustion of administrative remedies.” Id.

       The grievance records indicate the following relevant grievance submissions by Plaintiff:

       Grievance No. 2017-1001-00224-G was submitted on September 8, 2017, as an

emergency or sensitive grievance and concerned an officer on Plaintiff’s pod who told the inmates




                                                  9
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 10 of 20




to prepare for the count. The officer then shut Plaintiff’s cell door, denying him access to ice and

the microwave, when other inmates were not restricted. The grievance was returned unanswered

on September 11, 2017, because it was not of an emergency or sensitive nature. Plaintiff was

allowed ten days to correct and resubmit the grievance, however, he failed to do so. [Dkt. No. 74-

3 at 2-4].

        Grievance No. 2017-1001-00225-G was submitted on September 8, 2017, as an

emergency or sensitive grievance, alleging another inmate threatened to beat Plaintiff and called

him a child molester. Plaintiff denied being a sex offender, however, the other inmate said

Defendant Officer Bailey had looked up his convictions. Bailey allegedly wanted all sex offenders

to be beaten up or removed from her unit. Plaintiff’s grievance requested proper training,

supervision, and discipline of officers. The grievance was answered by the warden on September

12, 2017, and relief was partially granted. The matter was turned over to the facility investigator

for further investigation, and the reviewing authority would see that staff were properly trained.

The request for staff discipline was denied, because it did not present a grievable issue. Plaintiff

did not appeal to the DOC ARA. [Dkt. No. 74-3 at 5-8].

        Grievance No. 2017-1001-00249-G was submitted on October 4, 2017, as an emergency

or sensitive grievance related to copies, discovery deadlines, legal research, and staff training,

supervision, and discipline. The grievance was returned unanswered on October 4, 2017, because

it was not of an emergency or sensitive nature. Plaintiff was allowed ten days to correct and

resubmit the grievance, however, he failed to do so. [Dkt No. 74-3 at 9-12].




                                                10
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 11 of 20




       Grievance No. 2017-1001-00250-G was submitted on October 4, 2017, as an emergency

or sensitive grievance related to cell conditions and the training, supervision, and discipline of

staff. The grievance was returned unanswered on October 4, 2017, because it was not of an

emergency or sensitive nature. Plaintiff was allowed ten days to correct and resubmit the

grievance, however, he failed to do so. [Dkt. No. 74-3 at 13-16].

       Grievance No. 2017-1001-00251-G was submitted on October 4, 2017, as an emergency

or sensitive grievance regarding the handling of Plaintiff’s property. The grievance was returned

unanswered on October 4, 2017, because it was not of an emergency or sensitive nature. Because

of Plaintiff’s continued abuse of the grievance process, he was officially warned that further abuses

would result in grievance restriction. Plaintiff was allowed ten days to correct and resubmit the

grievance, however, he failed to do so. [Dkt. No. 74-3 at 17-20].

       Grievance No. 2017-1001-00255-G was submitted on October 9, 2017, as an emergency

or sensitive grievance related to issues of copies of legal materials and complaints of inadequate

training, supervision, and discipline of staff. The grievance was returned unanswered on October

11, 2017, because it was not of an emergency or sensitive nature. Plaintiff was allowed ten days

to correct and resubmit the grievance, however, he failed to do so. [Dkt. No. 74-3 at 21-24].

       Grievance No. 2017-1001-00261-G was submitted on October 16, 2017, as an emergency

or sensitive grievance requesting that unconstitutional disciplinary practices be stopped. The

grievance was returned unanswered on October 17, 2017, because it was not of an emergency or

sensitive nature. In addition, the grievance concerned a non-grievable issue, and Plaintiff was on

grievance restriction but did not include the proper documentation. Plaintiff was allowed ten days




                                                 11
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 12 of 20




to correct and resubmit the grievance, however, he failed to do so. [Dkt. No. 74-2 at 25-28].

       Grievance No. 2017-1001-00262-G was submitted on October 16, 2017, as an emergency

or sensitive grievance related to Plaintiff’s disciplinary proceedings. The grievance was returned

unanswered on October 17, 2017, because it was not of an emergency or sensitive nature, and an

answered RTS was not attached. In addition, Plaintiff was on grievance restriction but did not

include the proper documentation. Plaintiff was allowed ten days to correct and resubmit the

grievance, however, he failed to do so. [Dkt. No. 74-3 at 29-32].

       Grievance No. 2017-1001-00263-G was submitted on October 16, 2017, as an emergency

or sensitive grievance concerning a misconduct Plaintiff received and his Level. He asked to have

the misconduct destroyed, to be provided with a bed on D-North, and for adequate training,

supervision, and discipline regarding the reporting of incidents. The grievance was returned

unanswered on October 16, 2017, because he had raised non-grievable issues, he was on grievance

restriction and had not included the proper documentation, and the grievance was not of an

emergency or sensitive nature. Plaintiff was allowed ten days to correct and resubmit the

grievance, however, he failed to do so. [Dkt. No. 74-3 at 33-36].

       Grievance No. 2017-1001-00268-G was submitted on October 24, 2017, as an emergency

or sensitive grievance and was related to Plaintiff’s needing a pen. The grievance was returned

unanswered on October 24, 2017, for Plaintiff’s failure to attach an answered RTS and because

Plaintiff was on grievance restriction and proper documentation was not included. It also was

determined that the grievance was not of an emergency or sensitive nature. Plaintiff was allowed

ten days to correct and resubmit the grievance, however, he failed to do so. [Dkt. No. 74-3 at 37-




                                               12
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 13 of 20




40].

       Grievance No. 2017-1001-00269-G was submitted on October 24, 2017, as an emergency

or sensitive grievance and concerned Plaintiff’s obtaining additional grievance forms upon request.

The grievance was returned unanswered on October 24, 2017, for Plaintiff’s failure to attach an

answered RTS and because Plaintiff was on grievance restriction and proper documentation was

not included. In addition, it was determined that the grievance was not of an emergency or

sensitive nature. Plaintiff was allowed ten days to correct and resubmit the grievance, however,

he failed to do so. [Dkt. No. 74-3 at 41-44].

       Grievance No. 2017-1001-00270-G was submitted on October 24, 2017, as an emergency

or sensitive grievance concerning property issues. The grievance was returned unanswered on

October 24, 2017, because it raised non-grievable issues, and Plaintiff was on grievance restriction

but had failed to include the proper documentation. In addition, the grievance was not of an

emergency or sensitive nature. [Dkt. No. 74-3 at 45-47].

       Grievance No. 2017-1001-00293-G was submitted on November 14, 2017, as an

emergency or sensitive grievance and concerned Plaintiff’s claim that his misconduct had not been

handled properly. The grievance was returned unanswered on November 14, 2017, because it did

not raise a grievable issue. [Dkt. No. 74-3 at 48-51].

       Grievance No. 2017-1001-00294-G was submitted on November 14, 2017, as an

emergency or sensitive grievance, claiming Plaintiff’s misconduct was not properly investigated.

The grievance was returned unanswered on November 15, 2017, because it did not raise a grievable

issue. [Dkt. No. 74-3 at 52-54].




                                                13
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 14 of 20




       Grievance No. 2017-1001-00295-G was submitted on November 14, 2017, as an

emergency or sensitive grievance, asserting Plaintiff was being denied copies in retaliation for his

filing grievances. This grievance was denied on November 16, 2017, because Plaintiff’s request

for copies had not been properly made. Plaintiff appealed the decision to the DOC ARA, however,

the appeal was returned unanswered because Plaintiff was on grievance restriction and had not

included the proper documentation. He was given ten days to correct and resubmit the appeal but

did not do so. [Dkt. No. 74-3 at 55-57].

       Grievance No. 2017-1001-00296-G was submitted on November 14, 2017, as an

emergency or sensitive grievance and concerned Plaintiff’s request for the staff to be disciplined.

The grievance was returned on November 15, 2017, because it raised a non-grievable issue. [Dkt.

No. 74-3 at 58-61].

       Grievance No. 2017-1001-00299-G was submitted on November 14, 2017, and concerned

Plaintiff’s complaint that the law library supervisor directed him to place his requests into offender

mail instead of handing them directly to her. The grievance was returned unanswered on

November 15, 2017, because it did not include an answered RTS, and Plaintiff was on grievance

restriction but had filed to include the proper documentation. Plaintiff was allowed ten days to

correct and resubmit the grievance, however, he failed to do so. [Dkt. No. 74-3 at 62-64].

       Grievance No. 2017-1001-00300-G was submitted on November 14, 2017, complaining

that Plaintiff has not received a response to an RTS. The grievance was returned unanswered on

November 15, 2017, because Plaintiff was on grievance restriction and had not included the proper

documentation. Plaintiff was granted ten days to correct and resubmit the grievance, but he failed




                                                 14
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 15 of 20




to do so. [Dkt. No. 74-3 at 65-67].

       Grievance No. 2017-1001-00309-G was submitted on November 20, 2017, as an

emergency or sensitive grievance concerning hygiene supplies. The grievance was returned

unanswered on November 21, 2017, because it was not of an emergency or sensitive nature,

Plaintiff had failed to attach an answered RTS, the grievance was illegible, and Plaintiff failed to

provide proper documentation regarding his grievance restriction. Plaintiff was granted ten days

to correct and resubmit the grievance, but he failed to do so. [Dkt. No. 74-3 at 68-71].

       Grievance No. 2017-1001-00310-G was submitted on November 20, 2017, as an

emergency or sensitive grievance related to a video for a disciplinary proceeding. The grievance

was returned unanswered on November 21, 2017, because it was illegible and the issue was not

grievable as it related to a misconduct. [Dkt. No. 74-3 at 71-74].

       Grievance No. 2017-1001-00311-G was submitted on November 20, 2017, as an

emergency or sensitive grievance, claiming Plaintiff’s grievance to Defendant Warden James

Yates was erroneously returned by J. Morgan, the warden’s assistant. Plaintiff additionally

asserted that no relief was available through the grievance process, because he was seeking

monetary damages and staff discipline. The grievance was returned unanswered on November 21,

2017, because an answered RTS was not attached, the RTS did not match the issue on the

grievance, the grievance was not legible, it raised more than one issue or incident, and it was not

of an emergency or sensitive nature. Plaintiff was granted ten days to correct and resubmit the

grievance, but he failed to do so. [Dkt. No. 74-3 at 75-98].




                                                15
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 16 of 20




       Grievance No. 2018-1001-00011-G was submitted on January 30, 2018, as an emergency

or sensitive grievance, regarding Plaintiff’s claim that he had not had a shower for six weeks, and

he had no hygiene items or clean clothing. The grievance was returned unanswered on January

31, 2018, because it was not of an emergency or sensitive nature, property issues at private prisons

are not grievable under DOC Grievance Process OP-090124, and proper documentation related to

Plaintiff’s grievance restriction was not included. Plaintiff was granted ten days to correct and

resubmit the grievance, but he failed to do so. [Dkt. No. 74-3 at 99-106].

       Grievance No. 2018-1001-00012-G was submitted on January 30, 2018, as an emergency

or sensitive grievance related to Plaintiff’s being sprayed with OC spray and his claim that he was

issued a false incident report and a false misconduct. The grievance was returned unanswered on

January 31, 2018, because Plaintiff was on grievance restriction but had not included the proper

paperwork. Plaintiff was granted ten days to correct and resubmit the grievance, but he failed to

do so. [Dkt. No. 74-3 at 107-111].

       Grievance No. 2018-1001-00057-G was submitted on April 5, 2018, as a sensitive

grievance, claiming that Defendant Berry retaliated against Plaintiff. The grievance was returned

unanswered on April 9, 2018, because requests for disciplinary action against staff cannot be

addressed through the grievance process, and Plaintiff was on grievance restriction and had not

included the proper paperwork. Plaintiff was granted ten days to correct and resubmit the

grievance, but he failed to do so. [Dkt. No. 74-3 at 112-124].

       Grievance No. 2018-1001-00058-G was submitted on April 5, 2018, as an emergency or

sensitive grievance concerning interference with his legal deadlines. The grievance was returned




                                                16
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 17 of 20




unanswered on April 9, 2018, because an answered RTS was not attached, requests for disciplinary

action against staff are not addressed through the grievance process, and Plaintiff had not submitted

the proper paperwork required by his grievance restriction. Plaintiff was granted ten days to

correct and resubmit the grievance, but he failed to do so. [Dkt. No. 74-3 at 125-135].

       Grievance No. 2018-1001-000204-G was submitted on August 24, 2018, as an

emergency/sensitive grievance, claiming Plaintiff was not provided pens or legal copies. The

grievance was returned unanswered on August 24, 2018, because it was not of an emergency or

sensitive nature, it was illegible, it did not request specific relief, it concerned more than one issue

or incident, and Plaintiff had not submitted the proper paperwork required by his grievance

restriction. Plaintiff was granted ten days to correct and resubmit the grievance, but he failed to

do so. [Dkt. No. 74-3 at 136-141].

       Grievance No. 2018-1001-000205-G was submitted on August 24, 2018, as an

emergency/sensitive grievance, claiming Plaintiff was not provided with paper, pens, and copies

of documents. It was returned unanswered on August 24, 2018, because it was illegible and not

of an emergency nature, it did not request specific relief, it concerned more than one issue or

incident, and Plaintiff had not submitted the proper paperwork required by his grievance

restriction. Plaintiff was granted ten days to correct and resubmit the grievance, but he failed to

do so. [Dkt. No. 74-3 at 147-152].

       Grievance No. 2018-1001-000206-G was submitted on August 24, 2018, as an

emergency/sensitive grievance concerning Plaintiff’s alleged attempt to obtain a signed inmate

request. It was returned unanswered on August 24, 2018, because it was illegible and not of an




                                                  17
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 18 of 20




emergency nature, it did not request specific relief, it concerned more than one issue or incident,

and Plaintiff had not submitted the proper paperwork required by his grievance restriction.

Plaintiff was granted ten days to correct and resubmit the grievance, but he failed to do so. [Dkt.

No. 74-3 at 142-146].

       Grievance No. 2018-1001-000207-G was submitted on August 24, 2018, as an

emergency/sensitive grievance, claiming Plaintiff’s case manager pretended to be concerned about

his submissions. The grievance was returned unanswered on August 24, 2018, because it was

illegible and not of an emergency nature, it did not request specific relief, it concerned more than

one issue or incident, and Plaintiff had not submitted the proper paperwork required by his

grievance restriction. Plaintiff was granted ten days to correct and resubmit the grievance, but he

failed to do so. [Dkt. No. 74-3 at 153-158].

       Grievance No. 2018-1001-000208-G was submitted on August 24, 2018 as an

emergency/sensitive grievance, claiming Plaintiff spoke to Assistant Warden Gentry about

Plaintiff’s deadlines and that he needed pens, paper, legal copies, and mailing. The grievance was

returned unanswered on August 24, 2018, because it was illegible and not of an emergency nature,

it did not request specific relief, it concerned more than one issue or incident, and Plaintiff had not

submitted the proper paperwork required by his grievance restriction. Plaintiff was granted ten

days to correct and resubmit the grievance, but he failed to do so. [Dkt. No. 73-4 at 159-164].

       Grievance No. 2018-1001-000214-G was submitted on August 30, 2018 as an

emergency/sensitive grievance, claiming Plaintiff had been denied recreation and showers. It was

returned unanswered on August 30, 2018, because it was illegible, not of an emergency nature, it




                                                  18
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 19 of 20




did not include the specifics of the incident, and Plaintiff had not submitted the proper paperwork

required by his grievance restriction. Plaintiff was granted ten days to correct and resubmit the

grievance, but he failed to do so. [Dkt. No. 74-3 at 165-170].

       After careful review of the record, it is clear to the Court that Plaintiff failed to exhaust any

of the grievances he submitted at DCF. He claims in his response to the defendants’ motions [Dkt.

No. 76] that under the “emergency or sensitive” procedures, an inmate does not have to follow the

normal grievance process. Plaintiff’s numerous grievances, however, were determined not to be

of an emergency or sensitive nature. He also asserts that several of his RTSs were not stamped

and filed in the grievance log by the DCF law library supervisor, and he never received responses

to several of his RTSs. He further contends the defendants directed other prison officials to find

his grievances did not present emergency or sensitive issues. He thus argues that the administrative

remedies for his claims were unavailable.

       “Where prison officials prevent, thwart, or hinder a prisoner’s efforts to avail himself of an

administrative remedy, they render that remedy ‘unavailable’ and a court will excuse the prisoner’s

failure to exhaust.” Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010) (citation omitted).

Because Plaintiff’s arguments regarding his access to administrative remedies are vague and

conclusory, and he has provided no specific evidence in support of these allegations, the Court

finds the DCF Defendants’ motion to dismiss [Dkt. No. 74] must be GRANTED.




                                                  19
 6:19-cv-00215-JFH-SPS Document 87 Filed in ED/OK on 02/26/21 Page 20 of 20




       THEREFORE, Defendant Allbaugh’s motion to dismiss [Dkt. No. 72] is GRANTED for

Plaintiff’s failure to demonstrate Allbaugh personally participated in the alleged constitutional

violations. This dismissal shall count as a “STRIKE” or “PRIOR OCCASION” pursuant to 28

U.S.C. § 1915(g). Defendants James Yates, Ernesto Martinez, Mark Gentry, FNU A. Perez, Terry

Underwood, Glenn Robinson, Brandi Sipes, Key Key, FNU D. Berry, FNU Earnest, Keith Brown,

FNU Bailey, and FNU Peltier’s motion to dismiss [Dkt. No. 74] is GRANTED for Plaintiff’s

failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a).

       IT IS SO ORDERED this 26th day of February 2021.



                                                    JOHNF.HEIL,I
                                                               II
                                                    UNITEDSTATESDISTRI
                                                                     CTJ
                                                                       UDGE




                                               20
